Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-24 of copending Application No. 16/413696 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Storing templates of goods to be inspected including profile, features, acceptable ranges, and identification codes, using a vision based robot to move a self-supporting part onto a fixtureless rotary stage, centered and aligned with the inspection station, optically measuring a profile and features of the part, comparing the profile and features to identify the 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which is maturing into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way The claim discloses the part is made of a metal alloy and the step of determining the metal composition.  However, this is an end result missing essential steps to produce the result.  There is no support as to how the metal composition is determined.  The claim language is much broader than provided for in the specification since the claim covers any and all means of determining a metal composition, which is not supported in the original disclosure. Correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kujacznski et al. U.S. Patent #10,300,510 in view of Nygaard et al. U.S. Publication 2008/0029596 and Bailey et al. U.S. Patent #4,869,813.
With respect to claims 1 and 13, Kujacznski discloses a high speed method and system for inspecting a stream of parts comprising:
Receiving a supply of parts at a load station (Figure 1, loader station, Col.7, l 66- Col.8, l 4, Col.12, l 7-9)
Conveying the received parts so that the parts travel along a path which extends from the load station towards a pair of inspection stations (Figure 1, load station to inspection station, Col.12, l 10-12)
At each inspection station, providing a robotic system including a robot to move a self-supporting part to be identified from the path and place the part on the fixtureless rotary stage so that a part axis of the part is substantially centered and aligned with a measurement axis of the inspection station (robot = conveyor substation,  Figure 16, Col.8, l 41-46, 
Optically measuring a profile and feature of the part as the part rotates (Col.12, l 13-19, Col.9, l 27-31)
Comparing the profile and features of the part to be identified with the profile (Col.12, l 20-24, Col.9, 41-45)
Directing unidentified parts and parts having unacceptable geometric dimensions to a reject part area and directing identified parts having acceptable geometric dimensions and no significant defects to a good part area based on the identification signals (Col.12, l 23-40, Col.8, l 46-57)
However, Kujacznski fails to disclose a vision based robotic system including a robot to pick up a self-supporting part from the path and place it on the fixtureless rotary stage as well as storing templates of a plurality of known goods, each template including a profile and set of features including acceptable ranges with an identification code. 
Nygaard discloses a method and system for automatically identifying parts comprising:
Storing templates of a plurality of known good parts, each of the templates including a part profile and a set of features wherein each of the features includes a range of acceptable values and wherein each of the templates has a part identification code associated therewith (P.0018, P.0080, Claim 1)
Generating and transmitting an identification signal representing the part identification code for the part associated with a matched template (P.0079, Claim 1) 
Bailey discloses an inspection sorting method and apparatus comprising:
Providing a vision based robotic system including a robot to pick up a self-supporting part to be identified from the path and place the part aligned with the inspection station (Figure 1, abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the saved templates and identification signals from Nygaard for the analysis of parts in Kujacznski since the templates and identification codes provide a short cut for analyzing parts.  Kujacznski discloses saving information but fails to specifically address templates and identification codes.  Saved templates and identification codes associated with parts that match those templates will enable more automation and faster sorting of components. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the robot arm of Bailey to move the part into the path instead of the feed wheel of Kujacznski since the robot arm will more precisely place the parts aligned in their proper orientation and placing. Robotic arms to move parts around in an automated system are well known.  The entire device of 

With respect to claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 20, 21, 22, Kujacznski discloses all of the limitations as applied to claim 1 above.  In addition, Kujacznski discloses:
Projecting a beam of radiation at the rotating part (Figure 7-15, Figure 6, Col.9, l 27-29, Col.11, l 39-45)
Imaging the at least one unobstructed portion of the beam of radiation to obtain a first set of electrical signals (Figure 7-15, Col.11, l 39-57) 
Processing the first set of electrical signals to obtain a profile and features of the part to be identified (Col.12, l 17-22, Col.9, l 41-45)
The part to be identified partially obstructs the beam of radiation first and second unobstructed portions and wherein the first and second unobstructed portions of the beam radiation are imaged to obtain the first set of electrical signals (Col.9,l 41-45)
 The first and second unobstructed portions of the beam of radiation contain a magnitude of radiation which is representative of the geometric dimension of the part to be identified (Col.9, l 54-56, wherein image is a measure of intensity of reflected light)
The part to be identified has threads (Col.12, l 1-3)
The part is an externally threaded fastener (Col.12, l 1-3)
Each part axis is defined as being central to its part and parallel to its length (inherent)

Nygaard discloses:
The template includes at least one feature related to threads (P.0028)
A feature of at least one of the templates includes an eddy current signature and the method comprises the steps of inducing an eddy current in the part, sensing the induced eddy current and comparing the signature with the sensed eddy current (P.0021)
Bailey discloses:
Rotating the rotary stage and the part to be identified about the measurement axis so that the rotating part stays upright to partially obstruct the beam to obtain at least one unobstructed portion of the beam of radiation (Figure 5, Col.5, l 3-15, wherein the rotary stage= robot fingers)
It would have been obvious to one of ordinary skill in the art at the time of the invention to rotate the component as in Bailey rather than providing several light sources and cameras around the part for a 360° view.  Rotating the part allows all sides to be viewed but minimizes the number of components needed to do so.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use templates with thread features when the component being inspected has threads.  One of ordinary skill in the art would be able to select the proper features of interest as a result effective variable. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to include eddy current measurements as further features of the part to be identified as in Nygaard since eddy currents provide another 

With respect to claim 24, Kujacznski in view of Nygaard and Bailey disclose all of the limitations as applied to claim 13 above. However, Kujacznski, Nygaard, and Bailey fails to disclose the part includes a metal alloy and the system includes an x-ray fluorescence metal analyzer. 
It should be noted that the part worked upon by the system claim cannot limit the system itself.  The material of the part worked upon does not limit the claim.  
Further, it would be obvious to include a metal x-ray fluorescence analyzer as they are well known in the art for material inspections.  Adding extra types of inspections to the inspection device of Kujacznski would result in more information regarding the same part, adding to the accuracy of identification. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877